United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-1751
Issued: March 8, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On August 18, 2015 appellant filed a timely appeal of a July 30, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his consequential injury claim
for cervical spine injury. The Board docketed the appeal as 15-1751.
On September 10, 2014 appellant filed a traumatic injury claim (Form CA-1) alleging
that exercises in physical therapy for his accepted arm condition aggravated a pinched nerve in
his neck at C5-6. OWCP denied this claim by decision dated November 6, 2014, finding that
appellant had not submitted sufficient medical evidence to establish a causal relationship
between his diagnosed cervical condition and his accepted arm injury. Appellant requested an
oral hearing. In a decision dated July 30, 2015, OWCP’s hearing representative denied
appellant’s consequential injury claim, but referenced facts and medical evidence from his
original injury claim, No. xxxxxx084 when deciding to deny the current claim.
The Board, having duly considered the matter, concludes that the case is not in posture
for decision. OWCP procedures provide that cases should be combined when correct

adjudication of the issues depends on frequent cross-reference between files.1 In the instant case,
appellant filed a consequential injury claim, which OWCP treated as a new traumatic injury.
OWCP thereafter denied the traumatic injury claim for failure to establish causal relationship,
finding that appellant had not submitted sufficient medical and factual evidence to establish that
his activities during physical therapy caused his cervical condition. The Board notes that, by
decision dated July 30, 2015, the hearing representative found that the case should never have
been handled as a traumatic injury claim as appellant was in physical therapy at the time of the
incident and could not have been in the performance of duty. Rather it should have been
developed as a consequential injury under No. xxxxxx084.
The hearing representative then reviewed the record as a consequential injury claim and
found the medical evidence failed to meet appellant’s burden of proof. The hearing
representative discussed the evidence of the prior claim to which the Board has no access. The
hearing representative directed OWCP to combine appellant’s original and consequential injury
claims upon return of the record.2 However, upon review of the case record, the Board notes that
the files are not combined. The Board is unable to determine whether all of the pertinent
evidence reviewed by the hearing representative in denying appellant’s consequential injury
claim is in the record currently before the Board.
As the record before the Board does not contain the evidence from the prior claim, the
Board is unable to properly adjudicate the issue of appellant’s consequential injury claim. The
Board finds that the case is not in posture for a decision as the record before the Board is
incomplete and would not permit an informed adjudication of the case by the Board. The case
must be remanded to OWCP to combine the files and for further reconstruction and assemblage
deemed necessary, to be followed by an appropriate de novo decision.

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).
2

M.M., Docket No. 14-0617 (issued September 25, 2015) (finding that in a consequential injury claim, the case
records should be combined).

2

IT IS HEREBY ORDERED THAT the July 30, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: March 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

